IV114th CONGRESS2d SessionH. CON. RES. 168IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Reichert, Mr. Pascrell, and Mr. Carson of Indiana) submitted the following concurrent resolution; which was referred to the Committee on House AdministrationCONCURRENT RESOLUTIONExpressing the sense of Congress regarding the United States Capitol Police and their role in securing the United States Capitol complex and protecting Members of Congress, their staff, and the general public. 
Whereas the United States Capitol Police (USCP) has provided protection for Congress since 1828; Whereas the USCP is governed by the Capitol Police Board and comprised of USCP Chief of Police Matthew Verderosa and more than 2,200 officers and civilian personnel; 
Whereas the USCP has exclusive jurisdiction within all buildings and grounds of the United States Capitol complex, including the Library of Congress, and shares concurrent jurisdiction in an established area around the Capitol complex; Whereas USCP officers work tirelessly to protect life and property in and around the Capitol complex; 
Whereas the dynamic nature of threats and dangers posed to Congress and our society in the 21st century present new obstacles for USCP to overcome; Whereas the USCP has demonstrated its commitment to the institution of Congress by quickly and effectively responding to such obstacles and threats while minimizing loss to life and property; and 
Whereas recent attacks targeting law enforcement across the United States further exemplify the risks faced by USCP officers each and every day: Now, therefore, be it That it is the sense of Congress that— 
(1)the United States Capitol Police is an invaluable asset to Congress and the community; (2)the United States Capitol Police deserve utmost appreciation and respect; and 
(3)the Congressional community is expressly grateful for the innumerable contributions and sacrifices made by the United States Capitol Police to secure the United States Capitol complex and protect Members of Congress, their staff, and the general public. 